





REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
by and among BIOHEART, INC., a Florida corporation (the “Company” or
“Bioheart”), and the persons who have signed a signature page(s) hereto (each,
an "Investor” and collectively, the “Investors”).

WHEREAS, pursuant to and in accordance with the terms of those certain
Subscription Agreements, by and between the Company and each Investor
(collectively, the “Subscription Agreements”), each of the Investors have
expressed a desire to purchase from the Company, upon the terms and subject to
the conditions set forth in the subject Subscription Agreement, that number of
Units (the "Units") set forth opposite such Investor’s name on the signature
page to the subject Subscription Agreement, which Units are offered to the
Investors pursuant to the sale of securities (the “Sale of securities”):

WHEREAS, each Unit consists of ten (10) shares (the “Shares”) of the Common
Stock (as defined below) and one (1) warrant to purchase five (5) shares of the
Common Stock (the “Warrant”); and

WHEREAS, the Company and the Investors desire to enter into an agreement
granting the Investors certain registration rights in connection with their
ownership of the Shares and Warrants (including the shares of the Common Stock
into which such Warrants are exercisable).

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Certain Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:




“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Investors that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.




“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or





1




--------------------------------------------------------------------------------





stock split, the issuance of any distribution or the reclassification,
readjustment, recapitalization or other such modification of the capital
structure of the Company; and (ii) any other corporation, now or hereafter
organized under the laws of any state or other governmental authority, with
which the Company is merged, which results from any consolidation or
reorganization to which the Company is a party, or to which is sold all or
substantially all of the shares or assets of the Company, if immediately after
such merger, consolidation, reorganization or sale, the Company or the
stockholders of the Company own equity securities having in the aggregate more
than 50% of the total voting power of such other corporation.




“Effective Date” means the date of the final closing of the Sale of securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company, all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means each Investor or any such Investor’s successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
any Registrable Securities directly or indirectly from an Investor or from any
Permitted Assignee.




“Majority of the Holders” means at any time Holders representing a majority of
the Registrable Securities.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual, any Family Member of such party or
(e) an entity that is controlled by, controls, or is under common control with a
transferor.

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a) of this Agreement, the right of each Holder to include the
Registrable Securities of such Holder in such registration.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Common Shares” means the Shares (and not including the Registrable
Warrant Shares) but excluding (i) any Shares that have been publicly sold or are
eligible be sold under the Securities Act pursuant to Rule 144 of the Securities
Act during any ninety (90) day period; (ii) any Shares sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act,
or (iii) any Shares that are at the time subject to an effective registration
statement under the Securities Act.





2




--------------------------------------------------------------------------------





“Registrable Securities” means the Registrable Common Shares together with the
Registrable Warrant Shares.

 

“Registrable Warrant Shares” means the shares of Common Stock issued or issuable
to each Investor upon exercise of the Warrants (the “Warrant Shares”) but
excluding (i) any Warrant Shares that have been publicly sold or are eligible to
be sold under the Securities Act pursuant to Rule 144 of the Securities Act
during any ninety (90) day period; (ii) any Warrant Shares sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act,
or (iii) any Warrant Shares that are at the time subject to an effective
registration statement under the Securities Act.




“Registration Statement” has the meaning ascribed to such term in Section 3(a)
hereof.




“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.




“Shares” has the meaning ascribed to such term in the recitals of this
Agreement.




“Term” has the meaning ascribed to such term in Section 2 hereof.




“Warrants” has the meaning ascribed to such term in the recitals of this
Agreement.




2.

Term.  The term (the “ Term”) of this Agreement shall commence on the Effective
Date and terminate on the earlier of: (i) the date that the Warrants are no
longer exercisable and (ii) the date on which all shares of Registrable
Securities held or entitled to be held upon exercise of the Warrants by the
Holders are eligible to be sold under Rule 144.

 

3.

Registration.

 

(a)

Piggyback Registration.  If at any time during the Term of this Agreement, the
Company proposes to register for sale for cash any of its Common Stock, for its
own account or for the account of others (other than the Holders), under the
Securities Act on any form for registration thereunder (the “Registration
Statement”), other than (i) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8) or any of their Family Members (including a registration on Form S-8)
or (ii) a registration relating solely to a Securities Act Rule 145 transaction
or a registration on Form S-4 in connection with a merger, acquisition,
divestiture, reorganization or similar event, the Company shall promptly (and in
no event less than twenty (20) calendar days prior to the filing of such
Registration Statement) give written notice thereof to the Holders (the “Company
Notice”).  If a





3




--------------------------------------------------------------------------------





Holder wishes to include any Registrable Securities as a Piggyback Registration
in the subject Registration Statement, such Holder shall provide written notice
to the Company specifying the number of Registrable Securities desired to be
included (an “Inclusion Notice”) within ten (10) calendar days of the date of
the Company Notice (the “Inclusion Period”).  Provided that, during the
Inclusion Period, the Company receives Inclusion Notices requesting the
Piggyback Registration of at least a majority of the Registrable Securities, the
Company shall include as a Piggyback Registration all of the Registrable
Securities specified in the Inclusion Notices.  Notwithstanding the foregoing,
the Company may, without the consent of any of the Holders, withdraw such
Registration Statement prior to its becoming effective if the Company or such
other shareholders have elected to abandon the proposal to register the
securities proposed to be registered thereby.  The Company shall be obligated to
file and cause the effectiveness of only one (1) Piggyback Registration.  

 

(b)

Underwriting.  If a Piggyback Registration is for a registered public offering
that is to be made by an underwriting, the Company shall, in the Company Notice,
so advise the Holders of the Registrable Securities eligible for inclusion in
such Registration Statement pursuant to Section 3(a). In such event, in addition
to the conditions set forth in Section 3(a), the right of any Holder to
Piggyback Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to sell
any of their Registrable Securities through such underwriting shall (together
with the Company and any other shareholders of the Company selling their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter selected for such underwriting by the
Company or the selling shareholders, as applicable. Notwithstanding any other
provision of this Section 3, if the underwriter or the Company determines that
marketing factors require a limitation on the number of shares of Common Stock
or the amount of other securities to be underwritten, the underwriter may
exclude some or all of the Registrable Securities from such registration and
underwriting. The Company shall so advise all Holders (except those Holders who
failed to timely elect to include their Registrable Securities through such
underwriting or have indicated to the Company their decision not to do so), and
indicate to each such Holder the number of shares of Registrable Securities that
may be included in the registration and underwriting, if any.  The number of
shares that may be included in the registration and underwriting shall be
allocated first to the Company and then, subject to obligations and commitments
existing as of the date hereof, to all selling shareholders, including the
Holders, who have requested to sell in the registration on a pro rata basis
according to the number of shares requested to be included therein.  In the
event that the underwriter or Company determines to exclude more than 50.0% of
the Registrable Securities from the registration and underwriting in accordance
with this Section 3(b), such registration and underwriting shall not be deemed
to be a Piggyback Registration for purposes of the last sentence of Section 3(a)
above.




No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.




4.

Registration Procedures   The Company will keep each Holder who has delivered an
Inclusion Notice reasonably advised as to the filing and effectiveness of the
Registration Statement. At its expense with respect to the Registration
Statement, the Company will:





4




--------------------------------------------------------------------------------





(a)

use its commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective for a period of six (6) months or for such
shorter period ending on the earlier to occur of (i) the sale of all Registrable
Common Shares and (ii) the availability under Rule 144 for the Holders to sell
all of the Registrable Common Shares in any ninety (90) day period (the
“Effectiveness Period”). Each Holder agrees to furnish to the Company a
completed questionnaire in the form provided by the Company (a “ Selling
Shareholder Questionnaire”) not later than three (3) Business Days following the
date on which such Holder receives draft materials of such Registration
Statement;




(b)

if the Registration Statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;

 

(c)

prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 

(d)

furnish, without charge, to each Holder of Registrable Common Shares covered by
such Registration Statement (i) such number of copies of such Registration
Statement (including any exhibits thereto other than exhibits incorporated by
reference) and each amendment and supplement thereto, as such Holder may
reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holder may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Common Shares owned by such Holder, but only
during the Effectiveness Period;

 

(e)

use its commercially reasonable efforts to register or qualify such registration
under such other applicable securities laws of such jurisdictions as any Holder
of Registrable Common Shares covered by such Registration Statement reasonably
requests and as may be necessary for the marketability of the Registrable Common
Shares (such request to be made by the time the applicable Registration
Statement is deemed effective by the Commission) and do any and all other acts
and things necessary to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Common Shares owned by such Holder; provided,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this paragraph, (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;

 

(f)

at any time during the period commencing on the filing of the Registration
Statement and ending on the last day of the Effectiveness Period, notify each
Holder of Registrable Common Shares covered by such Registration Statement, as
promptly as practicable after becoming aware of such event, of the happening of
any event, which comes to the Company’s attention, that will after the
occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.  In such
event, the Company shall promptly thereafter prepare and furnish to such Holder
a supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Common Shares, such prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period;





5




--------------------------------------------------------------------------------





(g)

use its reasonable best efforts to comply, and continue to comply during the
Effectiveness Period, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such Registration
Statement;

 

(h)

as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Common Shares being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

 

(i)

use its commercially reasonable efforts to cause all the Registrable Common
Shares covered by the Registration Statement to be quoted on the NASDAQ Capital
Market or such other principal securities market on which securities of the same
class or series issued by the Company are then listed or traded;

 

(j)

provide a transfer agent and registrar, which may be a single entity, for the
shares of Common Stock at all times;

 

(k)

cooperate with the Holders of Registrable Common Shares being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Common Shares to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Common Shares to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request; and

 

(l)

during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Common
Shares by reason of the limitations set forth in Regulation M of the Exchange
Act.

 

5.

Suspension of Offers and Sales.  Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Common Shares included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Common Shares current at the time of receipt of such notice.




6.

Registration Expenses. The Company shall pay all expenses in connection with any
registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.

 

7.

Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under





6




--------------------------------------------------------------------------------





this Agreement without such consent to a Permitted Assignee as long as (a) such
transfer or assignment is effected in accordance with applicable securities
laws; (b) such transferee or assignee agrees in writing to become subject to the
terms of this Agreement; (c) such transfer or assignment is effected in
accordance with the Warrant Agreement evidencing the Warrants; and (d) such
Holder notifies the Company in writing of such transfer or assignment, stating
the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned.

 

8.

Information by Holder. Holders included in any registration shall furnish to the
Company such information as the Company may reasonably request in writing
regarding such Holders and the distribution proposed by such Holders including
an updated Selling Shareholder Questionnaire if requested by the Company.

 

9.

Indemnification.

 

(a)

In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section 9(a)
shall in no event exceed the net proceeds from the Sale of securities, received
by the Company; and provided further, that the Company shall not be liable in
any such case (i) to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement in or omission from such registration statement, any
such preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by a Holder for use in the preparation thereof or (ii) if the
person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of an amended preliminary prospectus
or the final prospectus (or the final prospectus as amended or supplemented) at
or prior to the written confirmation of the sale of such Registrable Securities
to such person because of the failure of such Holder or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holders, or any such
director, officer, partner, underwriter or controlling person and shall survive
the transfer of such shares by the Holder.




(b)

As a condition to including Registrable Securities in any registration statement
filed pursuant to this Agreement, each Holder agrees to be bound by the terms of
this Section 9 and to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, each of its directors,





7




--------------------------------------------------------------------------------





officers, partners, legal counsel and accountants and each underwriter, if any,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) that arises
out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished by the Holder for use in the preparation
thereof, and such Holder shall reimburse the Company, and such Holders,
directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons, each such director, officer, and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending, or settling any such loss, claim, damage,
liability, action, or proceeding; provided, however, that such indemnity
agreement found in this Section 9(b) shall in no event exceed the net proceeds
received by such Holder as a result of the sale of Registrable Securities
pursuant to such registration statement, except in the case of fraud or willful
misconduct. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer by any Holder of
such shares.




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 

(d)

If an indemnifying party does or is not permitted to assume the defense of an
action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and (b), the indemnification required by
Sections 9(a) and 9(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills received or
expenses,





8




--------------------------------------------------------------------------------





losses, damages, or liabilities are incurred.

 

(e)

If the indemnification provided for in Section 9(a) or 9(b) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.




(f)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(g)

Indemnification similar to that specified in this Section (with appropriate
modifications) shall be given by the Company and each Holder of Registrable
Securities with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.

 

10.

Independent Nature of Each Investor’s Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and each Investor shall not be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein and no action taken by any Investor pursuant
hereto, shall be deemed to constitute such Investors as a partnership, an
association, a joint venture, or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.

 

11.

Miscellaneous.

 

(a)

Governing Law; Jurisdiction.  The validity and effect of this Agreement, and the
rights and obligations of the parties hereto, shall be enforced, governed by,
and construed in all respect in accordance with the internal laws of the State
of Florida (without reference to conflict of laws provisions).  Each Party
hereby irrevocably and unconditionally (a) agrees that any Action or Proceeding,
at Law or equity, arising out of or relating to this Agreement and any other
agreements or the transactions contemplated hereby and thereby shall only be
brought in the state or federal courts located in Miami-Dade County, Florida,
(b) expressly submits to the personal jurisdiction and venue of such courts for
the purposes thereof and (c) waives and agrees not to raise (by way of motion,
as a defense or otherwise) any and all jurisdictional, venue and convenience
objections or defenses that such party may have in such





9




--------------------------------------------------------------------------------





action or proceeding.  Each party hereby irrevocably and unconditionally
consents to the service of process of any of the aforementioned courts.  Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by law or commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction to enforce
judgments obtained in any action or proceeding brought pursuant to this Section
10(a).

 

(b)

Remedies. In the event of a breach by the Company or by a Holder of any of their
respective obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, shall be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.




(c)

Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

 

(d)

No Inconsistent Agreements. The Company has not entered, as of the date hereof,
and shall not enter, on or after the date of this Agreement, into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(e)

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof.

 

(f)

Notices, etc.  All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, on the date of transmittal of services via facsimile or telecopy to the
party to whom notice is to be given (if receipt is orally confirmed by phone and
a confirming copy delivered thereafter in accordance with this Section), or on
the fifth day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, or via a
nationally recognized overnight courier providing a receipt for delivery and
properly addressed to the applicable address as set forth below. Any party may
change its address for purposes of this paragraph by giving notice of the new
address to each of the other parties in the manner set forth above.




(a)

If to the Company to:

Bioheart, Inc.

13794 NW 4th Street

Suite 212

Sunrise, Florida 33325




Attention: Corporate Secretary

Fax:       (954) 845-9976

Phone:   (954) 835-1500





10




--------------------------------------------------------------------------------








With a copy to:

Gregory Sichenzia

Sichenzia Ross Friedman Ference LLP

61 Broadway

32nd Floor

New York, NY 10006

Fax:  ( (212) 930-9725

Phone  (212) 930-9700










(b) If to the Investor, to the Investor’s address set forth on the signature
page hereto.







(g)

Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any Holder, upon any breach or default of the Company under this
Agreement, shall impair any such right, power or remedy of such Holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of any similar breach or default thereunder occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any Holder of any breach or
default under this Agreement, or any waiver on the part of any Holder of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.




(h)

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

(i)

 Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(j)

Amendments. The provisions of this Agreement may be amended at any time and from
time to time, and particular provisions of this Agreement may be waived, with
and only with an agreement or consent in writing signed by the Company and the
Majority of the Holders. The Investors acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Investors under this Agreement.




(k)

Waiver of Jury Trial.   EACH INVESTOR AND THE COMPANY HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY SUCH INVESTOR AND THE COMPANY.




[SIGNATURE PAGES FOLLOW]





11




--------------------------------------------------------------------------------






































PAGE INTENTIONALLY LEFT BLANK





12




--------------------------------------------------------------------------------





This Registration Rights Agreement is hereby executed as of the date first above
written.




THE COMPANY







By: __________________________

Name: Mike Tomas

Title: Chief Executive Officer & President




 




[SIGNATURE PAGE OF INVESTOR FOLLOWS]








13




--------------------------------------------------------------------------------



































PAGE INTENTIONALLY LEFT BLANK





14




--------------------------------------------------------------------------------





This Registration Rights Agreement is hereby executed as of the date first above
written.







 

INVESTOR (Individual(s))

 

  

  

  

 

 By:

 

 

 

 

 

 

 

  Print Name(s):   

  

  

 

 

 

 

 

 

 

 

 

INVESTOR(Entity)   

 

 

 

By:

  

  

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Print Title:

   

  

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

  

  

 

 

 

 

 

  

 

 

 

 

 

 

 

  

  

  

 

 

 

 

 

 

 

 

 

  

  

  

 

 

 

 

 




 











15




--------------------------------------------------------------------------------